      Case 1:19-cv-08312-PGG Document 19 Filed 03/10/20 Page 1 of 1
        Case 1:19-cv-08312-PGG         Document 18-1      Filed 03/04/20   Page 1 of 1




                         UNITED ST ATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

LA WYERS' COMMITTEE FOR 9/11 INQUIRY,                         )
INC.; AND RICHARD GAGE.                                       )
                                                              )
               Plaintiffs.                                    )
                                                              )
v.                                                            )    Case No. 1:19-cv-08312
                                                              )
WILLIAM P. BARR, ATTORNEY GENERAL OF  )                            ORDER MODIFYING
THE UNITED ST ATES; UNITED ST ATES    )                            BRIEFING SCHEDULE
DEPARTMENT OF JUSTICE; AND GEOFFREY   )
BERMAN, UNITED STATES ATTORNEY FOR THE)
SOUTHERN DISTRICT OF NEW YORK.        )
                                                              )
               Defendants.                                    )

       IT IS HEREBY ORDERED, pursuant to the stipulation of the parties, that Plaintiffs'

Response to Defendants' Motion to Dismiss shall be filed on or before March 23, 2020, and

Defendants' Reply shall be filed on or before April 6, 2020




                                                    .rte#s
                                                    United States District Judge




                                                1
